          Case 2:20-mc-00196-HCN-DBP Document 7 Filed 04/29/20 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    UNITED STATES OF AMERICA ex rel.                         MEMORANDUM DECISION AND
    ANGELA D’ANNA,                                           ORDER GRANTING MOTION TO STAY

                              Plaintiff,                     Case No. 2:20-mc-196 HCN
    v.
                                                             District Judge Howard C. Nielson
    LEE MEMORIAL HEALTH SYSTEMS et
    al.,                                                     Magistrate Judge Dustin B. Pead

                              Defendants.


           This case is referred to the undersigned from Judge Howard Nielson in accordance with

28 U.S.C. § 636(b)(1)(B). (ECF No. 4.) Pending before the court are three motions, two Motions

to Quash filed by Petitioner Reliance Medical Systems (ECF No. 2, ECF No. 3) and a Motion to

Stay those motions to quash filed by Plaintiff Angela D’Anna. 1 (ECF No. 6.) The court will

grant the Motion to Stay.

           Relator Angela D’Anna brought this case in the Middle District of Florida against

Defendants on behalf of the United States alleging violations of the Stark Law and the False

Claims Act. See 42 U.S.C. § 1395nn, 31 U.S.C. § 3729; Case No. 2:14-CV-00437-SPC-NPM

(M.D. Fla., unsealed Aug. 27, 2018) (the “Florida Action”). Relator issued subpoenas to

Reliance Medical Systems, LLC (Reliance) and Zimmer Biomet Holding, Inc. (Zimmer) seeking

information about their relationships with Lee Health and certain physicians. According to Ms.

D”Anna, the Reliance and Zimmer subpoenas are “virtually identical.” On March 12, 2020, Lee

Health moved for a protective order in the Florida Action seeking to quash the Zimmer


1
    Under the Local Rules, the court decides the motion on the basis of the written memoranda. DUCivR 7-1(f).
       Case 2:20-mc-00196-HCN-DBP Document 7 Filed 04/29/20 Page 2 of 3



Subpoena. That motion is still pending. Lee Health’s counsel represented that a motion to quash

the Reliance Subpoena asserting the same grounds, will soon be filed in the Florida Action.

Relator intends to respond to both motions in the Florida Action and therefore seeks to stay

consideration of them here while the Florida court considers them.

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936). “The

granting of the stay normally lies within the discretion of the district court.” Pet Milk v. Ritter,

323 F.2d 586, 588 (10th Cir. 1963). “When deciding whether to exercise its inherent power to

stay, the court considers: (1) whether the stay would promote judicial economy; (2) whether the

stay would avoid possible inconsistent results; and (3) whether the stay would not work undue

hardship or prejudice against the plaintiff.” Dutcher v. Bold Films LP, No. 2:15-CV-00110-DB-

PMW, 2018 WL 5849471, at *1 (D. Utah Nov. 8, 2018); see also Wakaya Perfection, LLC v.

Youngevity Int'l, Inc., No. 2:16-CV-00315-DN, 2019 WL 977916, at *2 (D. Utah Feb. 28, 2019).

       Here, all three factors weigh in favor of a stay. The Florida court is considering or will be

shortly considering both motions to quash, so judicial economy is promoted by staying the

motions here. Staying the motions will help avoid possible inconsistent results. And, there has

been no undue hardship or prejudice shown by any party. In fact, there has been no opposition to

Relator’s Motion to Stay and the time to do so has now passed under the Local Rules. See

DUCivR 7-1.

       Therefore, for the reasons mentioned and on account of no opposition being filed,

Relator’s Motion to Stay is GRANTED. Relator is to promptly notify the court of any decision

reached by the Florida court.




                                                   2
Case 2:20-mc-00196-HCN-DBP Document 7 Filed 04/29/20 Page 3 of 3



       DATED this 29 April 2020.




                                   Dustin B. Pead
                                   United States Magistrate Judge




                                      3
